 1   LAW OFFICE OF PETER C. PEREZ
     Suite 802, DNA Building
 2   238 Archbishop Flores Street
     Hagåtña, Guam 96910
 3   Telephone No. (671) 475-5055/7
     Facsimile No. (671) 477-5445
 4
     LAW OFFICE OF EDWARD C. HAN
 5   Suite 802, DNA Building
     238 Archbishop Flores Street
 6   Hagåtña, Guam 96910
     Telephone No. (671) 475-5055/7
 7   Facsimile No. (671) 477-5445
 8   Attorneys for Plaintiffs
 9
                                IN THE DISTRICT COURT OF GUAM
10

11    SUNG MIN OH and EUN HEE PARK                                             20-00016
                                                            CIVIL CASE NO. ________________
12                          Plaintiffs,
13                   vs.                                    COMPLAINT AND DEMAND FOR
14    ONWARD BEACH RESORT GUAM,                                    JURY TRIAL
      INC.,   ONWARD   DEFENDANTS,
15    INSURANCE DEFENDANTS DOES 1-5,
      and DOES 6-20,
16
                           Defendants.
17

18

19
            Plaintiffs, by and through their attorneys, for their claims against the Defendants, jointly
20
     and severally, plead and allege as follows:
21
                                             JURISDICTION
22

23      1. Jurisdiction is founded on diversity of citizenship pursuant to 28 U.S.C. § 1332. The

24          amount in controversy exclusive of interest and costs exceeds $75,000.00 and this action

25          involves Plaintiffs who are citizens or subjects of the Republic of Korea and Defendants
26          who are citizens of Guam. The Plaintiffs’ damages include general damages, economic
27

28



          Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 1 of 10
 1      damages, and physical, mental and emotional pain and suffering damages in excess of
 2      $1,000,000.00 (ONE MILLION DOLLARS) per Plaintiff, per injury.
 3
                                              PARTIES
 4
     1. Plaintiff SUNG MIN OH is a citizen and resident of the Republic of Korea.
 5

 6   2. Plaintiff EUN HEE PARK is a citizen and resident of the Republic of Korea.

 7   3. At all relevant times herein, Plaintiffs have been and now are husband and wife.

 8   4. Upon information and belief, at all relevant times herein, defendant ONWARD BEACH
 9
        RESORT GUAM, INC. is a corporation or business entity operating in Guam and/or is a
10
        parent, affiliate, subsidiary, principal, employer, partner, joint-venturer, or other related
11
        entity doing business as or operating directly or indirectly the businesses and premises
12
        known as ONWARD BEACH RESORT GUAM, INC., the ONWARD BEACH RESORT
13

14      GUAM, the ONWARD WATER PARK, and/or the ONWARD HOTEL, with an address

15      including 445 Governor Carlos Camacho Road, Tamuning, Guam. This entity, or these
16      entities, are hereinafter referred to individually as an “ONWARD DEFENDANT” and
17
        collectively as the “ONWARD DEFENDANTS” and this premises, or these premises, are
18
        hereinafter referred to as the “ONWARD PREMISES.” Plaintiffs assert that the
19
        ONWARD DEFENDANTS are jointly and severally liable to the Plaintiffs, including
20

21      individually, collectively, directly, indirectly and/or vicariously.

22   5. DOE Defendants 1-5 are insurance companies authorized to do business on Guam that had

23      issued policies of insurance to the ONWARD DEFENDANTS which were in full force
24      and effect at all times pertinent herein, specifically including but not limited to April 22,
25
        2018. These insurance companies are hereinafter referred to as the “INSURANCE
26
        DEFENDANTS DOES 1-5” and Plaintiffs assert that they possess rights of direct action
27
        against said INSURANCE DEFENDANTS DOES 1-5 and by this Complaint Plaintiffs
28



       Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 2 of 10
 1         hereby assert their right of direct action against said INSURANCE DEFENDANTS
 2         DOES 1-5.
 3
     6. Plaintiffs are currently unaware of the true names, capacities, and identities of DOE
 4
           Defendants 6-20, and therefore, sue these Defendants by such fictitious names and
 5
           specifically reserve the right to amend this Complaint to show their true names and
 6

 7         capacities when more fully ascertained. DOE Defendants 6-20 are liable to in some

 8         manner in whole or in part for damages to Plaintiffs.

 9                                   GENERAL ALLEGATIONS
10   7.     At all relevant times herein, including April 22, 2018, the ONWARD
11
           DEFENDANTS          owned,    operated,   managed,      and/or   maintained,   both
12
           individually and/or collectively, and/or through their agents, servants, and/or
13
           employees, the ONWARD PREMISES.
14
     8.     On said date and at that place, the Plaintiffs were hotel guests at the ONWARD
15

16         PREMISES, visiting the ONWARD WATER PARK, and were lawfully on the

17         ONWARD PREMISES.
18   9.     On said date and at that place the ONWARD DEFENDANTS individually and/or
19
           collectively, and/or by their agents, servants and/or employees maintained the the
20
           ONWARD PREMISES in such a manner where areas in front of and around the
21
           ONWARD WATER PARK bathrooms were wet, slippery, unsafe, and/or hazardous.
22

23   10. On said date and at that place, as Plaintiff SUNG MIN OH was walking in that

24         area he slipped and fell on the ground sustaining severe and permanent injuries.

25   11. On said date and at said place, the ONWARD DEFENDANTS, individually
26         and/or collectively, and/or by and through its agents, servants and/or employees,
27
           had a duty to maintain the ONWARD PREMISES in a reasonably safe condition
28



          Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 3 of 10
 1     for persons lawfully on said premises, to include Plaintiffs herein.
 2   12. On said date and at said place, the ONWARD DEFENDANTS, individually
 3
       and/or collectively, and/or by and through their agents, servants and/or
 4
       employees, disregarded their duties and failed to properly operate, manage or
 5
       maintain the ONWARD PREMISES, resulting in conditions that were
 6

 7     dangerously slippery and unsafe for use, and as a result of the dangerous

 8     conditions, Plaintiff SUNG MIN OH slipped and fell.

 9   13. On said date and at said place, the ONWARD DEFENDANTS individually
10
       and/or collectively, and/or by and through their agents, servants and/or
11
       employees, breached their duties of reasonable care including inter alia:
12
              a. By improperly operating, managing, maintaining, and controlling the
13
                  ONWARD PREMISES;
14

15            b. By failing to maintain the ONWARD PREMISES in a safe condition;

16            c. By failing to provide slip guards, slip resistant surfaces, or other anti-slip
17
                  measures and/or protections at the ONWARD PREMISES;
18
              d. By failing to warn Plaintiffs of the dangerous conditions when they knew
19
                  or should have known that such warnings were necessary to prevent
20

21                injury to Plaintiffs;

22            e. By failing to make reasonable inspections of the ONWARD

23                PREMISES when they knew or should have known that said
24
                  inspections were necessary to prevent injury to Plaintiffs;
25
              f. By allowing the ONWARD PREMISES to remain in a dangerously wet,
26
                  slippery, unsafe, and/or hazardous condition;
27

28            g. By causing, creating, allowing to remain, and/or failing to



      Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 4 of 10
 1                   remediate an unnatural accumulation of water or other slippery
 2                   substance or condition in the walkways of the ONWARD
 3
                     PREMISES;
 4
                h. By failing to protect Plaintiffs from foreseeable harms;
 5

 6              i.   By failing to exercise due care with respect to the matters alleged

 7                   in this Complaint; and/or,
 8
                j.   By otherwise acting negligently with respect to the                     ONWARD
 9
                     PREMISES.
10
     14. As a direct and proximate result of the negligent acts and omissions of the ONWARD
11
        DEFENDANTS, Plaintiffs sustained severe and permanent physical, mental and/or
12

13      emotional injuries.

14    15. As a direct and proximate result of the negligent acts and omissions of the
15        ONWARD DEFENDANTS, Plaintiffs incurred and continue to incur past, present,
16
          and future physical, mental and/or emotional pain and suffering damages.
17
      16. As a direct and proximate result of the negligent acts and omissions of the
18
          ONWARD DEFENDANTS, Plaintiffs incurred and continue to incur past,
19
20        present, and future economic damages.

21                                  COUNT 1: NEGLIGENCE

22   17. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 16
23      as though set forth fully here.
24
     18. The Defendants are liable to the Plaintiffs for the Defendants’ negligence.
25
     19. At all relevant times herein, the Defendants breached their duties to Plaintiffs.
26
     20. As a direct and proximate result the Defendants caused injuries and harm to Plaintiffs
27

28      resulting in damages to Plaintiffs in amounts subject to proof at trial.




       Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 5 of 10
 1                              COUNT 2: RES IPSA LOQUITUR
 2   21. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 20,
 3
        as though fully set forth here.
 4
     22. At all times relevant to this Complaint, the ONWARD PREMISES was in the exclusive
 5
        control, direction, management, and maintenance of the ONWARD DEFENDANTS.
 6

 7   23. Plaintiffs exercised no control over the ONWARD PREMISES.

 8   24. Plaintiff SUNG MIN OH’s slip and fall at the ONWARD PREMISES would not have

 9      occurred in the ordinary course of events absent Defendants’ negligent failure to use
10
        proper care in the direction, control, operation, management, and maintenance of the
11
        ONWARD PREMISES.
12
     25. As a direct and proximate result of Defendants’ failure to exercise proper care, Plaintiffs
13
        were injured and sustained damages as described herein.
14

15   26. Defendants are liable to Plaintiffs under the doctrine of res ipsa loquitur as applied in

16      Guam and the laws applicable to Guam.
17   27. Defendants’ conduct causing the injuries and harm to Plaintiffs is a type that would
18
        normally not occur unless the Defendants were negligent.
19
     28. The instrumentalities and conditions proximately causing the injuries and harm to
20
        Plaintiffs were in the Defendants’ exclusive control at the time of the infliction of injuries
21

22      and harm.

23   29. The factual circumstances afford sufficient evidence in the absence of explanation that the

24      injuries and harm arose from the Defendants’ want of ordinary care and that such
25      negligence was the direct and proximate cause of the injuries and harm to Plaintiffs.
26
     30. As a direct and proximate result of Defendants’ negligence Plaintiffs have suffered
27
        damages in amounts subject to proof at trial.
28



       Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 6 of 10
 1               COUNT 3: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 2   31. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 through
 3
        30, as though fully set forth here.
 4
     32. The conduct of the Defendants complained of herein created a foreseeable risk of
 5
        physical, mental, and emotional injuries and harm to Plaintiffs.
 6

 7   33. The conduct of the Defendants complained of herein caused a threat of physical impact

 8      that led to Plaintiffs’ emotional distress.

 9   34. Additionally, and/or alternatively, Plaintiffs were in the zone of danger of impact.
10
     35. Additionally, and/or alternatively, Plaintiffs and each of them are related to each other and
11
        each Plaintiff observed and/or perceived the injuries and harm suffered by each other
12
        Plaintiff.
13
     36. Defendants should have realized that their conduct and/or omissions posed an
14

15      unreasonable risk of causing distress that might result in illness or bodily harm.

16   37. As a direct and proximate result of the Defendants’ conduct complained of herein,
17      Plaintiffs have suffered physical and emotional injuries and harm.
18
     38. Additionally, and/or alternatively, as a direct and proximate result of Defendants’ conduct
19
        complained of herein, Plaintiffs have suffered severe shocks to their nervous systems
20
        causing physical symptoms, injuries and harm.
21

22   39. Plaintiffs have been damaged in amounts subject to proof at trial.

23                            COUNT 4: LOSS OF CONSORTIUM

24   40. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 39,
25      as though fully set forth here.
26
27

28



       Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 7 of 10
 1   41. As a direct and proximate result of the Defendants’ conduct complained of herein,
 2      Plaintiff EUN HEE PARK has been deprived of love, companionship, care and or other
 3
        pleasures and benefits of the husband-wife and/or marital relationship, resulting in
 4
        damages in amounts subject to proof at trial.
 5
                        COUNT 5: DIRECT ACTION AGAINST INSURERS
 6

 7   42. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 through

 8      41, as though fully set forth here.

 9   43. INSURANCE DEFENDANTS DOES 1 though 5 are the insurers, providers of policies of
10
        insurance, and/or entities engaged in insurance-related businesses that had issued
11
        insurance coverage, policies of insurance, and/or other insurance related coverage to each
12
        and/or all of the Defendants which were in full force and effect at all pertinent times
13
        herein, specifically including but not limited to, April 22, 2018, covering the Defendants’
14

15      conduct complained of herein that directly and proximately caused the injuries and harm

16      to the Plaintiffs complained of herein.
17   44. As the insurers, providers of policies of insurance and/or as entities engaged in insurance-
18
        related businesses that had issued insurance coverage, policies of insurance, and/or other
19
        insurance related coverage to each and/or all of the Defendants, INSURANCE
20
        DEFENDANTS DOES 1 through 5 are liable to Plaintiffs for all injuries and harm
21

22      complained of herein.

23   45. Plaintiffs have and hereby assert their rights of direct action against INSURANCE

24      DEFENDANTS DOES 1 through 5 on any policy or policies of insurance issued to each
25      and/or all of the Defendants which were in effect at all pertinent times herein, specifically
26
        including but not limited to, April 22, 2018, pursuant to, inter alia, 22 G.C.A. § 18305.
27

28



       Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 8 of 10
 1                COUNT 6: DIRECT ACTION AGAINST AGAINST PRINICPALS AND
                EMPLOYERS BASED UPON AGENCY LIABILITY, VICARIOUS LIABILITY
 2                              AND/OR REPONDEAT SUPERIOR
 3
        46. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 through
 4
            45, as though fully set forth here.
 5
        47. Defendants, including the ONWARD DEFENDANTS, are the principals and/or
 6

 7          employers of DOE Defendants 6-10, and/or of each other.

 8      48. DOE Defendants 6-10, and/or the ONWARD DEFENDANTS, are the agents of other

 9          specific ONWARD DEFENDANTS and/or DOE Defendants and were acting within the
10
            scope of employment and/or the agency at the time they committed the conduct
11
            complained of herein.
12
        49. In addition to being directly liable to Plaintiffs, DOE Defendants 6-10, and/or specific
13
            ONWARD DEFENDANTS, are also vicariously liable to Plaintiffs under theories of
14

15          respondeat superior and other agency theories.

16
                                      DEMAND FOR JURY TRIAL
17
            Plaintiffs demand a trial by jury of six (6) persons on all issues that may be tried as a
18

19   matter of right by a jury.

20                                        PRAYER FOR RELIEF

21          WHEREFORE, Plaintiffs request judgment against Defendants, jointly and severally, as
22
     follows:
23
        1. From each and every Defendant, general, special, compensatory, economic, and all other
24
            damages legally available including but not limited to physical, mental and emotional pain
25
            and suffering damages.
26
27      2. For past, present, and future medical damages in amounts subject to proof at trial;
28



           Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 9 of 10
 1   3. For economic damages in amounts subject to proof at trial;
 2   4. For non-economic damages in amounts subject to proof at trial;
 3
     5. For all damages to each Plaintiff for each injury in amounts subject to proof at trial;
 4
     6. For Plaintiffs’ costs of suit; and,
 5
     7. For such other and further relief deemed by the Court to be just and proper.
 6

 7      Respectfully submitted this 14th day of April, 2020.

 8                                             LAW OFFICE OF PETER C. PEREZ

 9
                                        By:                    /s/
10
                                               PETER C. PEREZ, ESQ.
11                                             Co-Counsel for Plaintiffs

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



      Case 1:20-cv-00016 Document 2 Filed 04/14/20 Page 10 of 10
